UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7197


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TAVARRAS RHODES, a/k/a Tavarras Jerrell Rhodes,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:08-cr-00082-REP-2)


Submitted: June 29, 2021                                          Decided: July 1, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tavarras Rhodes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tavarras Rhodes appeals the district court’s order denying relief on his motion for

compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A). Having review the record

and finding no reversable error, we affirm the decision of the district court. United States

v. Rhodes, No. 3:08-cr-00082-REP-2 (E.D. Va. July 31, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2